In an action pursuant to article 16 of the Real Property Actions and Proceed*789ings Law to compel determination of a claim to real property, upon allegations that a certain tax sale and the deed given pursuant thereto are void, plaintiff appeals from a judgment of the -Supreme Court, Suffolk County, dated August 19, 1969 and made upon stipulated facts, which dismissed the complaint on the merits. Judgment affirmed, with costs. In our opinion, there was not such a failure to comply with sections 70 and 71 of the Suffolk County Tax Act (L. 1929, ch. 152, as amd. by L. 1959, ch. 745) as required the invalidation of the tax sale and the tax sale deed (cf. Rogers v. Pact Realty Corp., 26 N Y 2d 872; Ierna v. Maranzano, 28 Misc 2d 231; Erlwein v. Patchogue Homes Corp., 43 Misc 2d 707). Here the 1961-1962 assessment roll and apparently the 1961-1962 tax bill contained the word “ arrears ”, although the word appeared as a result of a 1959 tax sale and not as a result of the 1961 sale. Christ, P. J., Hopkins, Brennan and Benjamin, JJ., concur. (Beldock, P. J., deceased.)